IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 95-30427
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,


versus

FELIX AJEGBO,

                                          Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                          USDC No. 94-240
                        - - - - - - - - - -
                         December 10, 1996
Before WIENER, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Felix Ajegbo, federal prisoner #87435-012, appeals from the

district court’s denial of his motions for equitable relief under

Fed. R. Crim. P. 41(e) and for a stay of the payment of his fine.

We have reviewed the record and find no reversible error.

Because Ajegbo’s appeal is frivolous, it is DISMISSED.     See

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5th Cir. R.

42.2.    All outstanding motions are DENIED.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-30427
                               - 2 -



     We previously warned Ajegbo that further prosecution of

frivolous appeals could result in sanctions against him.    See In

re Ajegbo, No. 96-00041 (5th Cir. May 1, 1996).    Accordingly,

Ajegbo is BARRED from filing any pro se, in forma pauperis, civil

appeal in this court without the prior written approval of a

judge of this court in active service.    Further, he is BARRED

from filing any pro se, in forma pauperis, initial civil pleading

in any court which is subject to this court’s jurisdiction,

without the advance written permission of a judge of the forum

court.   The clerk of this court and the clerks of all federal

district courts subject to the jurisdiction of this court are

directed to return to Ajegbo, unfiled, any attempted submission

inconsistent with this bar.

     APPEAL DISMISSED; MOTIONS DENIED; SANCTIONS IMPOSED.